Citation Nr: 0903032	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-18 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for bilateral hand 
disability.

2. Entitlement to service connection for a breathing 
disability.

3. Entitlement to service connection for bipolar disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The veteran had active duty service from October 1989 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and July 2004 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This matter was previously before the Board in a June 2008 
remand to schedule a hearing before the Board. The record 
shows that the veteran failed to appear at a Travel Board 
hearing scheduled in November 2008. Since the veteran was 
afforded an opportunity to appear for a hearing, the case is 
ready for review. 

The case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The issues of service connection for a bilateral hand 
disability and breathing disability are remanded for a VA 
examination to determine whether any current disabilities are 
etiologically related to active service. 

Service medical records reflect that the veteran was treated 
for right hand injures after a fall which fractured his right 
wrist. In a separate incident, he was treated for a 
laceration on his left hand. VA treatment records, dated 
January and March 2005, and additional medical records show 
present complaints of hand pain. Given that there is evidence 
of bilateral hand injuries during active service and present 
complaints of bilateral hand pain, the Board finds that a VA 
examination is necessary to determine if an etiological 
relationship exists. See McLendon v. Nicholson, 20 Vet.App. 
79 (2006).

Regarding his claimed breathing disability, no chronic 
breathing disorders were noted during active service. Service 
medical records note that the veteran reported smoking two 
packs of cigarettes per day. The veteran's Report of 
Separation from the Armed Forces (DD 214) reflects that he 
served at sea with a specialty as an electronic/ mechanical 
equipment repairman.

Private medical records, dated April 2003, show the veteran 
complained about sinus congestion, including wheezing and 
shortness of breath, during the past week. The physician 
noted increasing allergy symptoms. He diagnosed bronchitis 
and allergic rhinitis. 

The veteran submitted a May 2005 letter from a healthcare 
provider, J.B., PA-C. She stated that the veteran reported 
being exposed to fumes, soot, and possibly asbestos while 
working in a boiler room during active service. She stated 
that the veteran appears to have mild Chronic Obstructive 
Pulmonary Disorder (COPD) and this is related to occupational 
air exposure during active service. 

The veteran reported hazardous air exposure during active 
service. The veteran's present healthcare provider opines 
that the veteran may have COPD resulting from reported 
hazardous air exposure during active service. Thus, a VA 
examination is necessary to determine his current respiratory 
disorders, if any, and whether such disorders are related to 
active service. McLendon, supra.; 38 C.F.R. § 3.159. 
Additionally, the veteran's personnel records must be 
obtained to corroborate his reports of hazardous air exposure 
during active service. 

With regard to the issue of service connection for a bipolar 
disorder, the Board finds that a VA examination is necessary 
to determine whether this disorder preexisted active service.

The law provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. §§ 1110, 1111 (West 2002). Only such 
conditions as are recorded in examination reports are to be 
considered as noted. 38 C.F.R. § 3.304(b) (2008). In order to 
rebut the presumption of soundness, there must be clear and 
unmistakable evidence demonstrating that the injury or 
disease existed before acceptance and enrollment and clear 
and unmistakable evidence that it was not aggravated by such 
service. VAOPGCPREC 3-2003 (July 16, 2003). Essentially, to 
rebut the presumption of sound condition VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.

In this instance, the Board finds that a VA medical opinion 
is necessary to determine whether any mental disorders 
preexisted the veteran active service, and if so, whether 
active service aggravated any preexisting mental disorders in 
accordance with the above-reviewed law. 

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should arrange for the 
veteran to undergo a VA examination for 
his hands. The following considerations 
will govern the examination: 

(a) The veteran's claims folder, and a 
copy of this remand, will be available 
to the examiner, who must acknowledge 
receipt and review of these materials 
in any report generated as a result of 
this remand. 

(b) After reviewing the veteran's 
claims file and examining the veteran, 
the examiner should identify all 
current hand disabilities, if any. 

(c) For each disability identified, the 
examiner should opine as to whether or 
not such disability is etiologically 
related to the veteran's active 
service. The examiner must provide a 
rationale for all stated opinions. If 
the examiner cannot provide the 
requested opinion without resorting to 
mere speculation, he or she should so 
state.

2. The AMC/RO should arrange for the 
veteran to undergo a VA respiratory 
examination. The following consideration 
will govern the examination: 

(a) The veteran's claims folder, and a 
copy of this remand, will be available 
to the examiner, who must acknowledge 
receipt and review of these materials 
in any report generated as a result of 
this remand. 

(b) After reviewing the veteran's 
claims file and examining the veteran, 
the examiner should identify all 
respiratory disorders, if any. 

(c) For each disorder identified, the 
examiner should opine as to whether or 
not it is etiologically related to the 
veteran's active service. The examiner 
must provide a rationale for all stated 
opinions. If the examiner cannot 
provide the requested opinion without 
resorting to mere speculation, he or 
she should so state.

3. The AMC/RO should obtain a VA medical 
opinion by an appropriate specialist to 
determine whether the veteran's current 
bipolar disorder preexisted his entrance 
into active service. The following 
considerations will govern the inquiry: 




(a) The veteran's claims folder, and a 
copy of this remand, will be available 
to the examiner, who must acknowledge 
receipt and review of these materials 
in any report generated as a result of 
this remand. 

(b) The examiner should review the 
mental health counseling reports from 
1987, the references in more recent 
treatment notes indicating that the 
veteran may have had mental health 
disorders in his childhood and 
adolescence, and the May 2005 letter by 
J.B., PA-C. 

(c) After reviewing the veteran's 
claims file and examining the veteran, 
the examiner should identify all 
current mental disorders, if any. 

(d) For each disorder identified, the 
examiner should opine as to whether or 
not it pre-existed entrance into active 
service, and if so, whether it was 
aggravated during active service. The 
examiner must provide a rationale for 
all stated opinions, including specific 
reference to the evidence of record as 
bases for his or her opinion. 

4. The AMC/RO shall obtain the veteran's 
service personnel records and associate 
them with the claims file. 

5. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the RO should review 
the record and readjudicate the claim. If 
any benefits sought remain denied, the 
veteran should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond. The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


